Title: To John Adams from Joseph Delaplaine, 5 March 1822
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philad. 5 March 1822
				
				A few weeks ago I had the honour of informing you that I have a fine portrait by King, of your distinguished son, the Honourable John Quincy Adams, in my National Gallery of portraits.—I took the liberty at the same time, to request the favour of you to forward to Charles Shaw Esqr. of Boston, a package which I then enclosed to your special care.—A letter which I had the honour of receiving from you some years ago, mentions, if I recollect, that it would give you pleasure to see a portrait of the Honorable John Jay which I now take great pleasure to send to you.—I think the same letter mentions the portrait of some other character—I’ll seek for it, & the moment I find it shall in like manner send the portrait which it mentions.—I take the liberty of enclosing a letter for Mr C. Shaw, & remain, / D: sir, / with very high consideration & regard, / your most obedt. & faithful servant,
				
					Joseph Delaplaine
				
				
					P.S. I shall feel honoured by receiving an acknowledgment of this.
				
			